Name: Council Regulation (EEC) No 1492/81 of 19 May 1981 on the conclusion of the Agreement on the text in the Greek language of the Agreement between the European Economic Community, the Swiss Confederation and the Republic of Austria on the extension of the application of the rules on Community transit
 Type: Regulation
 Subject Matter: tariff policy;  trade;  Europe
 Date Published: nan

 4.6.1981 EN Official Journal of the European Communities L 147/1 COUNCIL REGULATION (EEC) No 1492/81 of 19 May 1981 on the conclusion of the Agreement on the text in the Greek language of the Agreement between the European Economic Community, the Swiss Confederation and the Republic of Austria on the extension of the application of the rules on Community transit THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the recommendation from the Commission, Whereas, consequent upon its accession to the Community, the Hellenic Republic is bound by the Agreement between the European Economic Community, the Swiss Confederation and the Republic of Austria on the extension of the application of the rules on Community transit (1), signed on 12 July 1977; Whereas that Agreement is drawn up in the Danish, Dutch, English, French, German and Italian languages, all six texts being equally authentic; Whereas it is now necessary to give to the text in the Greek language a value equal to that of the other texts referred to above; Whereas the Agreement on the text in the Greek language of the Agreement of 12 July 1977 should be approved, HAS ADOPTED THIS REGULATION: Article 1 The Agreement on the text in the Greek language of the Agreement between the European Economic Community, the Swiss Confederation and the Republic of Austria on the extension of the application of the rules on Community transit is hereby approved on behalf of the Community. The text of the Agreement is attached to this Regulation. Article 2 The President of the Council shall give the notification provided for in Article 2 of the Agreement (2). Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 May 1981. For the Council The President D. F. van der MEI (1) OJ No L 142, 9. 6. 1977, p. 1. (2) The date of the entry in to force of the Agreement will be published in the Official Journal of the European Communities by the General Secretariat of the Council.